Title: To Thomas Jefferson from Elizabeth Chase, 17 January 1824
From: Chase, Elizabeth
To: Jefferson, Thomas

Baltimore january  17hElizabeth Chase with her respectful Compliments to Mr Jefferson sends him the prospectus of a Book. which she has in Contemplation to Publish, and hopes she may be Excused for an Earnest desire to procure Names of the highest standing in America to patronize the Work—E. Chase acknowledges a polite Note from Mr Jefferson last Summe, on receiving her humble Book published two years since, and begs him to accept her best wishes for his health and Happiness